Petition for writ of certiorari to the United
States Court of Appeals for the Ninth Circuit granted limited to Question No. 3 presented by the petition which reads as follows:
“3. May a state tax which discriminates against persons holding leaseholds from the United States be enforced in a United States court against a deposit of estimated compensation in a condemnation of such leasehold?”
The Solicitor General is invited to file a brief in this case setting forth the views of the United States.